DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a content of unsaturated polyphenylene ether resin of 40-80 parts by weight when the total weight of the unsaturated polyphenylene ether resin, polyolefin resin and terpene resin is defined as 100 parts by weight (as in instant claim 2), given that it is apparent from Applicant’s specification, particularly the examples summarized in Tables 1 and 2, that in order to obtain a resin composition to solve the technical problem(s) of concern by the Applicant, the unsaturated polyphenylene ether (PPO) resin needs to be present in the above recited content, especially given that when the PPO resin is present in a content above 80wt%, “no qualified glue film could be prepared” and when present below 40wt%, the resin composition does not provide sufficient peel strength – a property or “disadvantage” specifically addressed by the instant invention (see page 1 through page 2, line 10; and the Examples, particularly page 14 of the specification as filed). 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation “the terpene resin comprises polymers of one or more monomers selected from the group consisting of turpentine, α-pinene, β-pinene, limonene, β-phellandrene and limonene” (emphasis added), however, it is first noted that “turpentine” is not a monomer but a mixture of organic compounds, mainly terpenes including α-pinene and β-pinene (as evidenced by Fink, Reactive Polymers Fundamentals and Applications, Chapter 12. Terpene Resins, Table 12.1 and Section 12.2.2; and/or Collin, Resins, Synthetic in Ullmann’s Encyclopedia of Industrial Chemistry, Table 2 on page 498), and hence it is unclear as to what is meant to be encompassed by the “turpentine” recitation in the list of monomers.  It is also noted that “limonene” is listed in the group twice and hence it is unclear whether the second occurrence of “limonene” is an accidental duplication of the first occurrence of limonene, or whether the second occurrence of limonene is recited as being in combination with the β-phellandrene such that the β-phellandrene is only present in combination with limonene.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US2008/0038528).  Paul discloses a circuit material comprising a conductive metal layer or a dielectric circuit substrate layer and an adhesive layer disposed on the conductive metal layer or the dielectric substrate layer (Abstract); wherein the adhesive is formed from a composition comprising a poly(arylene ether) resin, preferably a functionalized poly(arylene ether) having a functional group that enhances adhesion between the conductive metal layer and the circuit substrate, particularly a carbon-carbon double or triple bond or carboxy group, with suitable resins as disclosed in Paragraphs 0023-0026, such as a styrene-terminated polyphenylene ether (PPE) resin, reading upon the claimed polyphenylene ether resin of instant claim 1 and particularly a structure as in instant claim 3; a co-curable polybutadiene or polyisoprene polymer, preferably a carboxy-functionalized polybutadiene such as the suitable maleinized polybutadiene polymers disclosed in Paragraph 0028 which read upon the claimed unsaturated polybutadiene of instant claims 1 and 4-9, including a number average molecular weight (Mn), vinyl content, polar groups, and polar group content as claimed (Paragraphs 0027-0028, wherein the Mn of the polybutadienes also suggests a similar Mn for the polyisoprenes and falls within the terpene range of instant claim 10); and optionally an elastomeric polymer, preferably a block copolymer comprising units derived from an alkenyl aromatic compound and a conjugated diene such as styrene-butadiene deblock copolymer (SB) or styrene-butadiene-styrene triblock copolymer (SBS) (Paragraph 0029); wherein Paul discloses that the combination of these components provides enhanced adhesion between the conductive metal layer and the circuit substrate (Entire document, particularly as recited above and Paragraphs 0008-0009, and 0022).  Paul discloses that the “relative amount of the poly(arylene ether)s, the polybutadiene or polyisoprene polymer, and the elastomeric block copolymer will depend on the particular substrate material used, the desired properties of the circuit materials and circuit laminates, and like considerations”, wherein the poly(arylene ether) provides increase bond strength between a conductive metal layer, particularly copper, and a relatively nonpolar dielectric substrate material; the polybutadiene or polyisoprene further increases high temperature resistance of the laminates, particularly when carboxy-functionalized; and use of an elastomeric block copolymer may function to compatibilize the components of the adhesive, such that determination of the appropriate quantities of each can be done without undue experimentation (Paragraph 0033).  Paul discloses that in one embodiment, the adhesive composition may comprise about 20 to about 98wt% of the poly(arylene ether), about 1 to about 79wt% of the co-curable polybutadiene or polyisoprene polymer, and about 1 to about 79wt% of the elastomeric block copolymer, each based upon the total weight of the polymer portion of the adhesive composition (Paragraph 0036).  Paul also discloses that in addition to the above polymers, the adhesive composition can further comprise various additives (Paragraph 0037) including cure initiators, such as peroxide initiators with examples thereof including dicumyl peroxide, in a typical content of about 0.25wt% to about 15wt%, based on the total weight of the adhesive (Paragraph 0039), reading upon the claimed initiator of instant claim 1, the initiator content of instant claim 2, and particularly the claimed “second initiator” of instant claims 13-14; crosslinking agents that may be reactive monomers or polymers capable of co-reacting with a polymer of the adhesive composition, in a content of about 0.1 to about 50wt%, based on the total weight of the adhesive (Paragraph 0040); viscosity modifiers; coupling agents such as silane coupling agents present in an amount of about 0.1 to about 1wt%, based on the total weight of the adhesive (Paragraph 0042); wetting agents; flame retardants; and fillers such as the fillers disclosed in Paragraph 0038 which are typically present in an amount of about 0.05 to about 10wt%, based on the total weight of the adhesive (Paragraph 0038).  Paul discloses that the adhesive composition can be applied directly to a conductive layer or a dielectric substrate layer as a coating if of sufficiently low viscosity, or in the form of a solution with a suitable solvent such as “various terpene-based solvents” (Paragraph 0068); wherein the conducive layer is preferably a copper foil (Paragraphs 0043-0044), the dielectric substrate layer may be a prepreg or B-staged material such as utilized in the examples or  produced from a woven fiberglass impregnated with a resin as disclosed in Paragraphs 0050-0066, and the adhesive coating may be dried and/or partially cured before lamination to produce a laminate or circuit material as in instant claims 18-20 (Paragraphs 0068-0078, Examples).
Hence, Paul discloses a resin composition comprising an unsaturated polyphenylene ether resin as in instant claims 1 and 3; an unsaturated polyolefin selected from one or a combination of an unsaturated polybutadiene resin as in instant claims 1 and 4-9 and/or styrene butadiene resins as in instant claim 1; and an initiator as in instant claim 1 and particularly as in instant claims 13-14, in relative contents thereof reading upon and/or suggesting the amounts as in instant claim 2; as well as a resin-coated copper foil, laminate and circuit material as in instant claims 18-20, and although Paul discloses that the adhesive composition may further comprise various additives such as viscosity modifiers and/or solvents such as “various terpene-based solvents”, Paul does not specifically disclose that the adhesive composition comprises a “terpene resin” in a content of 3-40 parts by weight relative to 100 parts by weight of the polyphenylene ether resin, unsaturated polyolefin resin, and terpene resin, e.g. relative to 100 parts by weight of the resin or polymer components, as recited in instant claim 1, and particularly a terpene resin as recited in instant claims 10-12.  
However, it is first noted that one having ordinary skill in the art would clearly recognize that terpene resins having a number average molecular weight within the claimed range, particularly at the lower end of the claimed range, e.g. 400-500, include liquid terpenes and thus may be encompassed by the broadly recited “terpene-based solvents” as disclosed by Paul, particularly given that in general, terpene resins can be considered “solid solvents” for rubbers or elastomers (as evidenced by Fink, Sections 12.4.1.1 and 12.4.2.1; or Ruckel, The Chemistry of Tackifying Terpene Resins, pages 395-398, Figure 1).  It is also noted that terpenes are isoprenes, with the terpene monomer unit consisting of two isoprene units and thus having the general molecular formula of (C5H8)2n, wherein terpenes are classified by the number of isoprene units, e.g. monoterpenes have two isoprene units with common monoterpenes including those recited in instant claim 11 and with polyterpenes being “polymeric compounds that are formed by more than eight isoprene units” (as evidenced by Mosquera, Review - Terpenes and Terpenoids: Building Blocks to Produce Biopolymers, section 3. Terpenes and Terpenoids, pages 473-476, and thus a molecular weight of greater than about 545 g/mol for polyterpenes as in instant claim 10), wherein  “[n]atural rubber, or (poly)isoprene, is a polyterpene which consists of up to 1000-5000 isoprene units” (as evidenced by Fink, pages 303-304; and/or Mosquera, page 476).  It is also well established in the art that terpene resins “are used almost exclusively in the adhesive industry as excellent tackifiers for pressure-sensitive adhesives and hot-melt formulations” and/or are popular tackifiers in the adhesive art (as evidenced by Ruckel, Entire document) and that tackifying resins, in general, regulate the final rheological (viscosity) properties of an adhesive system including tack, adhesion and wetting (as evidenced by Collin, page 503).  
Thus, given that Paul discloses that the adhesive may comprise a polyisoprene as a resin component and/or an elastomeric polymer that is co-curable with the poly(arylene ether) and/or polybutadiene or polyisoprene with a clear teaching and/or suggestion that natural rubber (i.e. a polyterpene as in instant claim 12) is a co-curable polymer for polybutadiene and/or polyisoprene (Paragraph 0061), and may further comprise viscosity modifiers and/or wetting agents and/or reactive polymer as a crosslinking agent in a content encompassing the claimed terpene content and/or a terpene-based solvent, it would have been obvious to one having ordinary skill in the art to incorporate a terpene resin, a subset of isoprene resin and/or obvious species of co-curable additive for modifying the viscosity and/or wetting properties of the adhesive, into the adhesive taught by Paul, utilizing routine experimentation to determine the optimum content of a particular terpene resin, including type and Mn as in instant claims 10-12, to provide the desired properties such as tack, adhesion and wetting properties for a particular end use of the composition taught by Paul, based upon the nature of the conductive layer and circuit substrate composition as specifically taught by Paul (Paragraph 0037), wherein a content within the about 1 to about 79wt% or more specifically about 20 to about 40wt% of co-curable polyisoprene, or about 0.1 to about 50wt% for the crosslinking reactive polymer as disclosed by Paul (Paragraphs 0036 and 0040), e.g. in combination with and/or as a partial substitution for a portion of the co-curable polybutadiene, would have been obvious to one having ordinary skill in the art and would read upon and/or render obvious the claimed 3-40 parts by weight as recited in instant claim 1.  Hence, the claimed invention as recited in instant claims 1-14 and 18-20, would have been obvious over the teachings of Paul given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claim 15, as noted above, Paul discloses that the adhesive composition may further comprise a flame retardant and although Paul does not specifically disclose the content as instantly claimed, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to determine the optimum content to provide the desired flame retardant properties for a particular end use without adversely affecting the adhesion between the conductive layer and the circuit substrate as specifically disclosed by Paul (Paragraph 0037), and given that a content within the claimed range is typical in the art and that Paul also discloses several suitable fillers that may also function broadly as flame retardants provided in a content of about 10wt% reading upon the claimed range (Paragraphs 0037-0038), the invention as recited in instant claim 15 would have been obvious over the teachings of Paul.
With respect to instant claim 16, as noted above, Paul discloses that the adhesive composition may comprise a silane coupling agent in an amount reading upon the claimed weight parts with respect to the polymer components, and hence the claimed invention as recited in instant claim 16 would have been obvious over the teachings of Paul.
With respect to instant claim 17, as noted above, Paul discloses that the adhesive composition may further comprise fillers and although Paul discloses that the fillers are “typically” present in an amount of about 0.05 to about 10 wt% based on the total weight of the adhesive composition (Paragraph 0038), Paul does not specifically limit the filler content to a maximum of about 10wt% and instead provides a clear suggestion that the content is dependent upon the choice of additive/filler and the desired properties for a particular end use of the adhesive composition and given that several of the other additives disclosed by Paul may read upon the broadly claimed “filler” and/or the filler may provide other functions to the adhesive composition based upon the choice of filler, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of a particular filler to incorporate into the adhesive composition taught by Paul wherein contents on the same order of magnitude as taught by Paul would have been obvious to one having ordinary skill in the art and hence, in the absence of any clear showing of criticality and/or unexpected results, the invention as recited in instant claim 17 would have been obvious over the teachings of Paul.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devahif (US2021/0368628) in view of Ruckel or Fink, and/or as evidenced by Mosquera.
Devahif discloses a thermosetting resin composition for forming a resin layer of a copper-clad laminate (Abstract), comprising (a) a functionalized PPE resin having two or more vinyl and/or allyl groups on both ends of the molecular chain, particularly as in instant claim 3, (Paragraphs 0026-0030 and 0088-0098); (b) a crosslinkable curing agent of three or more types (Paragraph 0101-0104) including (b1) a hydrocarbon-based crosslinking agent having double or triple bonds, such as an unsaturated polybutadiene, having a molecular weight of 500 to 3000 (Paragraphs 0106-0109, reading upon the claimed unsaturated polybutadiene of instant claims 4-5), (b2) a multifunctional crosslinking agent containing 3 or more functional groups, and (b3) a block-structured rubber such as styrene-butadiene rubber (Paragraphs 0112-0114), wherein (b1) and/or (b2) read upon the claimed polyolefin resin of instant claims 1 and 4-5; (c) a flame retardant (Paragraph 0123) as in instant claim 15; and (d) an inorganic filler treated with a silane coupling agent (Paragraph 0128) as in instant claims 16 and 17; wherein the resin composition may further comprises a reaction initiator to further accelerate the curing of the PPE and crosslinkable curing agent (Paragraphs 0134-0135), and other additives such as a tackifier in amounts that do not harm the properties of the resin composition including heat resistance, low dielectric properties, and adhesion strength to the copper foil (Paragraphs 0008, 0085, 0096, 0115, and 0142).  Devahif discloses that the contents of the components of the resin composition can be varied to provide desired properties wherein in general, the PPE (a) is provided in a content of about from 20% by weight to 50% by weight (Paragraph 0100); the content of crosslinkable curing agents (b) is not particularly limited but may be in the range of about 5% by weight to 45% by weight, with the mixing ratio of (b1), (b2) and (b3) as disclosed in Paragraphs 0116-0117 or about 1.65% to 15% by weight each (Paragraphs 0115-0117); the flame retardant (c) may be present in about 10 to 30% by weight; the inorganic filler (d) may be present in a range of about 10 to 50% by weight (Paragraph 0133); and the initiator may be present in a content of about 2 parts by weight to about 5 parts by weight with respect to 100 parts by weight of the PPE (Paragraph 0137); with an example embodiment comprising, based on 100 parts by weight of the composition, about 20 to 50 parts by weight of the PPE (a), about 5 to 45 parts by weight of the crosslinkable curing agents (b), about 10 to about 30 parts by weight of the flame retardant (c), about 10 to 50 parts by weight of the inorganic filler treated with silane (d), and the solvent, if present, and other components, e.g. initiator (of about 0.4 to 2.5 parts by weight based upon about PPE content), tackifier, and other additives, to satisfy a total of 100 parts by weight (Paragraph 0146), and thus the tackifier may be present in an amount ranging from 0 parts by weight to a maximum of 55 parts by weight based upon 100 parts by weight of the composition; and hence, given the relative contents of the (b1) and (b3) reading upon the claimed polyolefin resin as discussed above, and that a terpene resin is an obvious species of tackifier in the art as evidenced by Ruckel (Entire document), Mosquera (page 480, lines 9-12), or Fink (Sections 12.4.1 and 12.4.2.1), Devahif provides a clear teaching and/or suggestion of a resin composition comprising an unsaturated polyphenylene ether resin as recited in instant claim 1 and particularly as in instant claim 3, a polyolefin resin as recited in instant claim 1 and particularly as recited in instant claims 4-5, a tackifier such as a terpene resin in a content encompassing the claimed  range with respect to the clamed terpene resin as recited in instant claim 1, and an initiator, and more particularly in contents reading upon and/or rendering obvious the weight parts of instant claim 2, thereby rendering the claimed invention as recited in instant claims 1-5 obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.
With respect to instant claims 6-7, Devahif discloses that the butadiene or polymers thereof may be 1,2-butadiene or 1,3-butadiene with one example polybutadiene structure as shown in Chemical Formula 2 (Paragraphs 0106-0107) and hence Devahif provides a clear teaching and/or suggestion of a vinyl content as instantly claimed, thereby rendering instant claims 6-7 obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.  
With respect to instant claims 10-12, Ruckel (pages 398-408) or Mosquera (477-482) or Fink (Sections 12.2, 12.3.1, 12.3.4, and 12.4) each discloses terpene resins that may be utilized as tackifiers wherein the terpene resins may read upon the claimed terpene resins as recited in instant claims 10-12, including a molecular weight as in instant claim 10, terpene monomers as in instant claim 11, and/or terpene resins as recited in instant claim 12, and given that it would have been prima facie obviousness to utilize any of known terpene resin tackifiers such as disclosed and/or as evidenced by Ruckel or Mosquera or Fink as the tackifier in the invention taught by Devahif, the claimed invention as recited in instant claims 10-12 would have been obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.
With respect to instant claims 13-14, Devahif discloses that the initiator may be selected from those recited in Paragraph 0136, reading upon a second initiator as recited in instant claims 13-14, and hence the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.
With respect to instant claim 15, as noted above, Devahif discloses that the composition comprises a flame retardant agent and clearly teaches and/or suggests a content as instantly claimed and hence the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.
With respect to instant claims 16-17, as noted above, Devahif discloses that the composition comprises an inorganic filler treated with a silane coupling agent, and given the content of the silane-treated filler as taught by Devahif and the examples comprising a vinyl-silane treated filler, Devahif provides a clear teaching and/or suggestion of a content of silane coupling agent and filler as in instant claims 16-17, and hence the claimed invention as recited in instant claims 16-17 would have been obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera, particularly given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed silane coupling content and filler content.
With respect to instant claims 18-20, Devahif discloses that the resin composition may be coated on one or both surfaces of a copper foil and dried and/or heated to form a resin layer (Paragraphs 0004, 0149, 0151, Examples) reading upon the claimed resin-coated copper foil of instant claim 18, and given that Devahif further discloses that the coated copper foil or copper-clad laminate may then be utilized to produce a printed circuit board by stacking and/or laminating the coated copper foil on one surface or both surfaces of a prepreg (Entire document, particularly 0009, 0034, 0120 and 0153-0158), the claimed invention as recited in in instant claims 18-20 would have been obvious over the teachings of Devahif in view of Ruckel or Fink, and/or as evidenced by Mosquera.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Balfour (USPN 8,669,309) discloses a PPE resin composition comprising a styrene-butadiene radial block copolymer, and a hydrogenated triblock copolymer, wherein in addition to the above PPE and block copolymers, the resin composition comprises a hydrocarbon resin such as terpene resin in an amount effective to provide the composition with multiaxial impact strength, which is dependent upon the type of resin utilized with examples ranging from 2 to 10wt%.  Furuta (USPN 5,182,151) discloses a resin composition comprising a modified polyphenylene ether (a); a modified propylene polymer (b); a rubber-like substance containing at least one rubber-like substance having a polar group (c) with rubber-like substances including natural rubber, polybutadiene and styrene butadiene copolymers; a melt flow characteristics improving agent such as a low molecular weight hydrocarbon resin having a molecular weight of 200 to 5,000, preferably 300 to 3000, and more preferably 350 to 2,500, such as known terpene or terpene/phenolic resins, added in an amount of 0 to 30 parts by weight per 100 parts by weight of the sum of the polymer components (a), (b), and (c); and various additives such as fillers and flame retardants.  Chu (WO97/11997) discloses an improved method of incorporating PPO resin into an ABA block copolymer adhesive formulation such as a styrene-butadiene-styrene block copolymer adhesive formulation by pre-blending the PPO resin with a B-block compatible resin such as a terpene-based resin which enables the introduction of more PPO into the composition and thereby increasing the service temperature and adhesion strength of the adhesive formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        July 16, 2022